This is a suit to recover damages for a collision on the public highway between a bicycle upon which the plaintiff was riding and an automobile driven by the defendant. The plaintiff obtained a verdict of $492.00. Defendant seeks to have that verdict set aside by a motion for a new trial on the customary grounds. No exceptions are present upon questions of law. The case was tried before a jury. In addition to the spoken word of witnesses, the jury was assisted further by the presence of a chart upon which was delineated the locus of the accident. The principal street and the intersecting streets were there delineated. That chart was not before this court. As usual in such cases each side claimed negligence upon the part of the other and due care upon the part of themselves. The jury saw the witnesses, noted their appearance, heard their verbal testimony, and were fully competent to pass upon issues of fact. We have examined the record carefully and fail to see any evidence of bias, prejudice, misunderstanding, or lack of judgment on the part of the jury. Plainly the questions involved were for the determination of a jury and the losing party has failed to satisfy us that his motion should prevail. Motion overruled.